Citation Nr: 1315120	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-37 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to an initial compensable evaluation for a residual scar of the left forearm.

5.  Entitlement to an initial compensable evaluation for a residual scar of the left hand.

6.  Entitlement to an initial evaluation in excess of 10 percent for status post concussion with loss of consciousness and memory loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2004 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for lumbar spine, right hip and left ankle disorders, and granted service connection for scars of the left forearm and left hand, rated as noncompensably disabling and residuals of a traumatic brain injury, rated as 10 percent disabling; all effective dates were affixed as May 20, 2009-the date following the Veteran's separation from service.  The Veteran timely appealed the above issues.

While the Veteran submitted a notice of disagreement which originally signaled disagreement with other aspects of the May 2009 rating decision, the Veteran specifically noted on his September 2010 substantive appeal, VA Form 9, that he wished to continue appeal only as to the above listed issues.  Accordingly, the Board will limit its consideration to the issues listed on the first page of this decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During review of the Veteran's claims file, the Board notes that a March 2010 treatment note for traumatic brain injury evaluation revealed that the Veteran had filed for Social Security Disability benefits.  The Board notes that, as those records are potentially relevant to the Veteran's claims on appeal, the entire case must be remanded at this time.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Ongoing VA treatment records should also be obtained, and the Veteran should be asked to provide any information regarding any private treatment he may have obtained for any of his claimed disorders or disabilities since discharge from service, which are not already of record.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Furthermore, on remand, the Board notes that a new VA examination should be afforded to the Veteran in order to determine his current severity with regards to his traumatic brain injury.  While the Board notes that the Veteran stated in his hearing that his traumatic brain injury has been stable since his November 2009 VA examination, the Board additionally notes that he testified that he had an abnormal electroencephalographic (EEG) study and had a seizure episode post-service in June 2010.  He also noted that he had problems focusing, concentrating, and had trouble with his memory and balance.  

The Board notes that his VA treatment records document several abnormal EEG's, as well as a diagnosis of epilepsy in August 2012, and a history of taking anti-epileptic medication.  The Veteran's VA treatment records additionally document complaints of memory and concentration problems, headaches, and several other issues, particularly as noted in the March 2010 evaluation of his traumatic brain injury.

The status post concussion is evaluated as 10 percent disabling under Diagnostic Code 8045, as having subjective complaints of headache, dizziness, insomnia, etc.  Currently, the Veteran is service-connected for posttraumatic stress disorder (PTSD), several shrapnel wounds and residuals scars associated with those injuries, tinnitus, and his traumatic brain injury.  

Diagnostic Code 8045 notes that there are three main areas of dysfunction that may result from traumatic brain injury (TBI) and have profound effect on functioning: cognitive (which is common in various degrees after TBI), emotional/behavioral, and physical.  That Diagnostic Code emphasizes that each of these areas of these areas may require evaluation.  

Particularly, with physical manifestations, the Diagnostic Code makes clear that each physical dysfunction should be evaluated under the appropriate Diagnostic Code, on the following list: motor and sensory dysfunction, including pain, of the extremities, and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthia; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and, endocrine dysfunctions.  

The Board notes treatment for seizures since the Veteran's last VA examination in November 2009; several other physical, cognitive and emotional/behavioral dysfunctions have also been claimed by the Veteran since that examination.  

The Board finds that a new VA examination is necessary at this time in order to adequately assess and evaluate the Veteran's TBI.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Veteran's emotional and behavioral TBI symptoms, according to the Diagnostic Code are to be evaluated under 38 C.F.R. § 4.130 for mental disorders; such is complicated in this case as the Veteran has already service-connected for a separately evaluated psychiatric disorder, PTSD.  The Board notes that psychiatric disorders also potentially evaluate cognitive dysfunctions as well, including memory, concentration, judgment, decision-making, etc.; the Veteran has alleged several cognitive impairments, under which those impairments may potentially be evaluated under two different disabilities in this case.  

Thus, in light of the prohibition against pyramiding in 38 C.F.R. § 4.14, the VA examiner should delineate which emotional/behavioral and cognitive dysfunctions and symptomatology are distinctly associated with his PTSD and which are distinctly associated with his TBI.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Madison, Rockford, or Danville VA Medical Centers, or any other VA medical facilities that may have treated the Veteran, since September 2012 and associate those documents with the claims file.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current nature and severity of his TBI and any associated dysfunctions.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically conduct an examination of the Veteran according to the TBI Protocol newly revised in 2009, specifically addressing any physical complications of TBI, including seizures/epilepsy, a possible vestibular disorder/balance issues, and headaches.  

The examiner should additionally determine what emotional/behavioral and cognitive dysfunctions are related to the Veteran's TBI; the examiner should specifically indicate which of those criteria is distinctly related to his TBI and which are distinctly related to his PTSD, to the best of his/her ability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for left ankle, right hip and lumbar spine disorders, and increased evaluations for his residual scars of the left hand and left forearm, and for his traumatic brain injury.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


